 ;122DECISIONS OF NATIONAL LABOR RELATIONS BOARDDonray Products CompanyandLaundry and DryCleaning International Union,Industrial and Cleri-calWorkersLocal614,AFL-CIO.Case8-CA-6868July 11, 1972DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOUpon a charge filed on February 15, 1972, byLaundry and Dry Cleaning International Union,Industrial) and ClericalWorkers Local 614, AFL-CIO, herein called the !Union, and (duly served onDonray Products Company, herein called I the! Re-spondent, the General Counsel of the National LaborRelationsBoard, by the Regional Director forRegion 8, issued a complaint on March 31, 1972,againstRespondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint; and notice of hearingbefore a Trial Examiner were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges that Respondent violated Section8(a)(1)of the Act by interrogating its employeesconcerning their union membership, activities, sym-pathies, and desires, threatened its employees withreprisals because of such activities or sympathies,and requested an employee to furnish Respondentwith names of active union supporters. The Respon-dent did not file an answer to the complaint.On May 10, 1972, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment based upon Respondent's failure to file ananswer as required by Section 102.20 of the Board'sRules and Regulations, Series 8, as amended.Subsequently, on May 15, 1972, the Board issued anor ter transferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'smotion should not be granted. Respondent failed tofilea response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTSection 102.20 of the Board's Rules and Regula-tions,Series 8, as amended, provides as follows:The respondent shall, within 10 days from the,service of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served on theRespondent specifically stated that unless an answerwas filed to the complaint within 10 days from theservice thereof "all of the allegations of the com-plaint shall be deemed to be admitted to be true andmay be so found by the Board." As noted, theRespondent did not at any time file an answer to thecomplaint, nor did it file a response to the Notice ToShow Cause. No good cause to the contrary havingbeen shown, in accordance with the rule set forthabove, the allegations in the complaint are deemed tobe admitted and are found to be true.' We shall,accordingly, grant the Motion for Summary Judg-ment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THEBUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein, an Ohio corporation with its principal officeand place of business in Mayfield Village, Ohio,where it is engaged in the manufacture of ` foamplasticmaterial. Annually, in the course and conductof its business operations, Respondent ships from itsMayfield Village,Ohio, plant directly to pointsoutside the State of Ohio products valued in excess of$50,000.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that1Wilson andSons,193 NLRB 135,0198 NLRB No. 22 DONRAY PRODUCTS COMPANYitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDLaundry and Dry CleaningInternationalUnion,Industrialand Clerical Workers Local 614, AFL-C1O,'is a'labors organization within the meaning ,-off,Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESRespondent, through its agent and supervisor,Plant Manager Charles Luck, on or about February2, 1972, interrogated its employees concerning theirunion membership, sympathies, and desires; on orabout February 3, 1972, requested an employee tofurnishRespondent with names of active unionsupporters; on or about February 15, 1972, interro-gated an employee concerning his union member-ship,activities;sympathies,and desires and/orthreatened its employees with reprisals because ofsuch activities or sympathies; and again on or aboutFebruary 17, 1972, similarly interrogated an employ-ee and/or threatened its employees. On or aboutFebruary 17, 1972, Respondent, through its agentand supervisor, Production Foreman Faye Heggler,interrogatedan employee concerning his unionactivities, sympathies, and desires.Accordingly, we find that by the aforesaid conduct,Respondent interfered with, restrained, and coercedits employees in the exercise of the rights guaranteedunder Section 7 of the Act and that, by such conduct,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in certain unfair labor practices withinthemeaning of Section 8(a)(1) of the Act, we shallorder that Respondent cease and desist therefrom2 In the event thatthisOrder is enforced by a Judgment of a UnitedStatesCourt of Appeals, the wordsin thenotice reading "Posted by Orderof the NationalLabor Relations Board" shall read "Posted Pursuant to a123and take certain affirmative action designed toeffectuate the policies of the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Donray Products Company is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Laundry and Dry Cleaning InternationalUnion, Industrial and Clerical Workers Local 614,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3.By the acts and conduct describedin sectionIII,above,Respondent has interfered with, re-strained, and coerced employees in the exercise ofthe rights guaranteed in Section 7 of the Act andthereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1)of the Act.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Donray Products Company, Mayfield Village, Ohio,itsofficers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating its employees concerning theirunion membership, activities, sympathies, or desires.(b)Threatening its employees with reprisals be-cause of their union membership, activities, sympa-thies, or desires.(c)Requesting any employee to furnish names ofactive union supporters.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Post at its Mayfield Village, Ohio, plant copiesof the attached notice marked "Appendix." 2 Copiesof said notice, on forms provided by the RegionalDirector for Region 8, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaft-er, in conspicuous places, including all places wherenotices to employees-are customarily posted. Reason-Judgment of the United -StatesCourt of AppealsEnforcingan Order of theNational LaborRelations Board." 124DECISIONSOF NATIONALable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(b)Notify the Regional Director for Region 8, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees con-cerning their union membership, activities, sym-pathies,or desires.WE WILL NOT threaten our employees withreprisalsbecause of their union membership,activities,sympathies,or desires.WE WILL NOT request any of our employees tofurnishus names of active union supporters.LABOR RELATIONS BOARDWE WILL NOT in any like or related mannerinterfere with,restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.DONRAY PRODUCTSCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced,or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1695 Federal Office Building, 1240East Ninth Street,Cleveland,Ohio 44199,Telephone216-522-3715.